Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                            NEWS RELEASE #050


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 18th day of October, 2017, are as follows:




BY GUIDRY, J.:



2017-CC-0482      PHILIP SHELTON v. NANCY PAVON (Parish of Orleans)

                  After reviewing the applicable law, we hold that La. Code Civ.
                  Pro. art. 971(F)(1)(a), which states that “[a]ny written or oral
                  statement or writing made before a legislative, executive, or
                  judicial body” is an “[a]ct in furtherance of a person’s right of
                  petition or free speech … in connection with a public issue,”
                  must nonetheless satisfy the requirement of La. Code Civ. Pro.
                  art. 971(A)(1), that such statements be made “in connection with
                  a public issue….” We therefore conclude the court of appeal was
                  correct in reversing the trial court’s ruling granting Dr.
                  Shelton’s special motion to strike, and in awarding reasonable
                  attorney fees and costs to Ms. Pavon as the prevailing party, to
                  be determined by the trial court on remand. Accordingly, the
                  judgment of the court of appeal is affirmed.
                  AFFIRMED

                  WEIMER, J., dissents and assigns reasons.
                  CLARK, J., dissents for the reasons given by Justice Weimer.
                  HUGHES, J., dissents with reasons.
                  CRICHTON, J., additionally concurs and assigns reasons.
10/18/17



                      SUPREME COURT OF LOUISIANA

                                 No. 2017-CC-0482

                                PHILIP SHELTON

                                      VERSUS

                                 NANCY PAVON

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             FOURTH CIRCUIT, PARISH OF ORLEANS

GUIDRY, Justice

      We granted the writ application to determine whether the court of appeal erred

in reversing the trial court’s ruling granting the plaintiff’s special motion to strike

defendant’s reconventional demand for defamation, pursuant to La. Code Civ. Pro.

art. 971, the so-called anti-SLAPP statute, where the appellate court found that

plaintiff’s petition did not involve a “public issue.” For the reasons expressed below,

we find the court of appeal was correct in reversing the trial court’s ruling. We hold

that La. Code Civ. Pro. art. 971(F)(1)(a), which states that “[a]ny written or oral

statement or writing made before a legislative, executive, or judicial body” is an

“[a]ct in furtherance of a person’s right of petition or free speech … in connection

with a public issue,” must nonetheless satisfy the requirement of La. Code Civ. Pro.

art. 971(A)(1), that such statements be made “in connection with a public issue….”

FACTS AND PROCEDURAL HISTORY

      Philip Shelton, M.D. (hereinafter “Dr. Shelton”) married Judith Shelton

(hereinafter “Mrs. Shelton”) in 2001. During their marriage, the couple each owned

a life insurance policy that named the other as the beneficiary. At some point, Mrs.

Shelton was diagnosed with cirrhosis of the liver and Hepatorenal Syndrome (rapid

deterioration of kidneys) as a result of alcoholism. In July 2011, Mrs. Shelton was

                                          1
admitted to Ochsner Baptist Medical Center for treatment and was soon discharged

to Woldenberg Village, an inpatient assisted living facility. Mrs. Shelton died on

December 31, 2011, at the age of 64.

      After Mrs. Shelton=s death, Dr. Shelton learned that, in July 2011, she had

changed her beneficiary to her personal assistant/paralegal/friend, Nancy Pavon. In

November 2013, Dr. Shelton filed a Petition to Nullify Change of Beneficiary. He

alleged Mrs. Shelton had lacked the capacity to execute a change of beneficiary form

due to her poor health, including dementia, confusion, disorientation, and personality

changes. Alternatively, he alleged Mrs. Shelton=s signature on the change of

beneficiary form was a forgery or had been obtained through undue influence by Ms.

Pavon.

      In response, Ms. Pavon filed an answer and reconventional demand alleging

Dr. Shelton=s petition constituted defamation per se. In response, Dr. Shelton filed a

Special Motion to Strike pursuant to La. Code Civ. Pro. art. 971. Ms. Pavon opposed

the motion to strike, arguing that it should be dismissed as a matter of law because

Dr. Shelton’s petition to nullify did not involve a public issue. She also argued that

a motion to strike was not the proper mechanism to dismiss her defamation claim.

      After a hearing and taking the matter under advisement, the trial court granted

Dr. Shelton=s special motion to strike. The trial court reasoned that, under La. Code

Civ. Pro. art. 971(A)(1), the moving party must first satisfy the burden of proof that

the “cause of action against [the moving party] arise[s] from any act of that person

in furtherance of his right of petition or free speech under the United States or

Louisiana Constitution in connection with a public issue….” Thus, the trial court

noted it must first consider whether Dr. Shelton’s action, that is, the petition to

nullify change of beneficiary, arises from an act in the exercise of his right of petition

or free speech in connection with a public issue. The trial court concluded Dr.

                                            2
Shelton’s petition fell into the category of such “acts” as defined in La. Code Civ.

Pro. art. 971(F)(1)(a), because it is a “written … statement or writing made before a

… judicial proceeding.” The trial court then noted that pursuant to Article 971(A)(1)

the burden shifted to the non-mover, Ms. Pavon, to show a probability of success on

her claim for defamation. The trial court ultimately concluded she could not. The

trial court then awarded attorney fees to Dr. Shelton as the prevailing party on the

motion, pursuant to La. Code Civ. Pro. art. 971(B).


      Ms. Pavon sought review in the court of appeal, which ultimately reversed the

trial court’s ruling. The court of appeal observed that the trial court was correct in

first determining whether Dr. Shelton’s petition to nullify the change of beneficiary

constituted an act in furtherance of his right to petition in connection with a public

issue. However, the court of appeal disagreed with the trial court=s conclusion that

Dr. Shelton met his prima facie burden under Article 971. The court of appeal found

the language of Article 971(F)(1)(a) was ambiguous because it was susceptible to

different meanings. Relying on the Fifth Circuit=s decision in Yount v. Handshoe,

14-919 (La. App. 5 Cir. 5/28/15), 171 So.3d 381, writ denied, 15-2302 (La. 2/19/16),

187 So.3d 462, the court of appeal held that, in light of the legislative history,

relevant case law, and the statutory language as a whole, La. Code Civ. Pro. art.

971(F)(l)(a) requires the statements made in a judicial proceeding be made in

connection with a public issue. Shelton v. Pavon, 16-0758 (La. App. 4 Cir. 2/15/17),

212 So.3d 603. The court of appeal concluded Dr. Shelton’s petition was not an

exercise of his right of petition in connection with a public issue.


      Dr. Shelton sought writs in this court, asserting the Fourth Circuit’s decision

was in conflict with rulings from the First, Second, and Third Circuits. He cited,

among others, Gibbs v. Elliott, 12-212 (La. App. 1 Cir. 09/13/13), 186 So.3d 667;

                                           3
Jones v. Delta Fuel Co., 48885 (La. App. 2 Cir. 05/28/14), 141 So.3d 352; and

Jeansonne v. Roy, 13-741 (La. App. 3 Cir. 03/05/14), 156 So.3d 134, 142, reversed

in part, 14-0729 (La. 6/30/14), 147 So.3d 1116), all of which held that pleadings

filed into the record of a judicial proceeding fall within the definition of A[a]n act in

furtherance of the person=s right of petition or free speech@ as contemplated by

Article 971(F)(1)(a). We granted Dr. Shelton’s writ application to resolve a conflict

in the circuits. Shelton v. Pavon, 17-0482 (La. 2/15/17), 212 So.3d 603.

LAW and DISCUSSION

      Resolving this conflict requires us to interpret Article 971, and so we begin

with the language of the statute itself. M.J. Farms, Ltd. v. Exxon Mobil Corp., 07–

2371 (La. 07/01/08), 998 So.2d 16, 27). “When a law is clear and unambiguous and

its application does not lead to absurd consequences, the law shall be applied as

written and no further interpretation may be made in search of the intent of the

legislature.” La. Civ. Code art. 9. “When the language of the law is susceptible of

different meanings, it must be interpreted as having the meaning that best conforms

to the purpose of the law.” La. Civ. Code art. 10. Generally, words are given their

prevailing meaning, but “when the words of a law are ambiguous, their meaning

must be sought by examining the context in which they occur and the text of the law

as a whole.” La. Civ. Code arts. 11 and 12.

      Louisiana Code of Civil Procedure Article 971 provides in pertinent part:


      A. (1) A cause of action against a person arising from any act of that
      person in furtherance of the person’s right of petition or free speech
      under the United States or Louisiana Constitution in connection with a
      public issue shall be subject to a special motion to strike, unless the
      court determines that the plaintiff has established a probability of
      success on the claim.

      (2) In making its determination, the court shall consider the pleadings
      and supporting and opposing affidavits stating the facts upon which the
      liability or defense is based.
                                           4
      (3) If the court determines that the plaintiff has established a probability
      of success on the claim, that determination shall be admissible in
      evidence at any later stage of the proceeding.

      B. In any action subject to Paragraph A of this Article, a prevailing
      party on a special motion to strike shall be awarded reasonable attorney
      fees and costs.
                                        ***
      C. All discovery proceedings in the action shall be stayed upon the
      filing of a notice of motion made pursuant to this Article. The stay of
      discovery shall remain in effect until notice of entry of the order ruling
      on the motion. Notwithstanding the provisions of this Paragraph, the
      court, on noticed motion and for good cause shown, may order that
      specified discovery be conducted.

                                         ***
      F. As used in this Article, the following terms shall have the meanings
      ascribed to them below, unless the context clearly indicates otherwise:

      (1) “Act in furtherance of a person’s right of petition or free speech
      under the United States or Louisiana Constitution in connection with a
      public issue” includes but is not limited to:

      (a) Any written or oral statement or writing made before a legislative,
      executive, or judicial proceeding, or any other official proceeding
      authorized by law.

      (b) Any written or oral statement or writing made in connection with
      an issue under consideration or review by a legislative, executive, or
      judicial body, or any other official body authorized by law.

      (c) Any written or oral statement or writing made in a place open to the
      public or a public forum in connection with an issue of public interest.

      (d) Any other conduct in furtherance of the exercise of the
      constitutional right of petition or the constitutional right of free speech
      in connection with a public issue or an issue of public interest.

      Our appellate courts interpret this statute as requiring a two-part, burden-

shifting analysis, which the trial court had in fact performed. See, e.g., Thomas v.

City of Monroe Louisiana, 36,526 (La. App. 2 Cir. 12/18/02), 833 So.2d 1282;

Aymond v. Dupree, 05–1248 (La. App. 3 Cir. 04/12/06), 928 So.2d 721. In cases

where right of petition and free speech activities form the basis of the claims, the

mover must first establish that the cause of action against him arises from an act by


                                           5
him in the exercise of his right of petition or free speech under the United States or

Louisiana Constitution in connection with a public issue. La. Civ. Code Pro. art.

971(A)(1); Yount v. Handshoe, 14-919, pp. 6-7, 171 So.3d at 385-86; Thinkstream,

Inc. v. Rubin, 06–1595 p. 9 (La. App. 1 Cir. 09/26/07), 971 So.2d 1092, 1100, writ

denied, 07–2113 (La.1/7/08), 973 So.2d 730. If the mover makes a prima facie

showing that his comments were constitutionally protected and in connection with a

public issue, the burden shifts to the plaintiff to demonstrate a probability of success

on the claim. Id. In cases where more than one claim is alleged in the petition, the

courts examine the probability of success of each claim individually. Darden v.

Smith, 03–1144 p. 8 (La. App. 3 Cir. 06/30/04), 879 So.2d 390, 397, writ denied, 04-

1955 (La 11/15/04), 887 So.2d 480; Melius v. Keiffer, 07–0189 p. 5 (La. App. 4 Cir.

03/12/08), 980 So.2d 167, 172, writ not considered, 08-1039 (La. 8/29/08), 989

So.2d 90. If the plaintiff can demonstrate a probability of success on any of his

claims, then the special motion to strike must fail. Darden, supra.

      Dr. Shelton contends the court of appeal=s ruling departs from the rules of

statutory interpretation, citing La. Civ. Code art. 10, because it does not conform to

the purpose of the law. In his view, Article 971(F)(1) sets forth specific examples of

what the legislature meant by an Aact in furtherance of a person=s right of petition or

free speech under the United States or Louisiana Constitution in connection with a

public issue,@ expressly providing that such acts include:

      (a) Any written or oral statement or writing made before a legislative,
      executive, or judicial proceeding, or any other official proceeding
      authorized by law.

      (b) Any written or oral statement or writing made in connection with
      an issue under consideration or review by a legislative, executive, or
      judicial body, or any other official body authorized by law.

      Applying the article=s plain and unambiguous language to this case, and

adhering to the legislature=s express intent in La. Acts 1999, No. 734, § 2 that Article

                                           6
971 be broadly construed, Dr. Shelton argues his Petition to Nullify Change of

Beneficiary and his allegations of forgery and undue influence on the part of Ms.

Pavon constitute written statements before a judicial proceeding as defined in Article

971(F)(1)(a). He contends Ms. Pavon=s defamation claim against him thus arises

from the allegations set forth in his petition, and, therefore, Ms. Pavon=s defamation

claim is subject to a special motion to strike under Article 971. However, he claims

the court of appeal=s opinion rewrites the law, because the court concluded that La.

Code Civ. Pro. art. 971(F)(l)(a) requires the statements made in a judicial proceeding

be made in connection with a public issue. Dr. Shelton asserts this interpretation

effects a change in the law.


      Ms. Pavon supports the ruling of the Fourth Circuit below, which properly

resorted to this court’s rules of statutory interpretation after determining the

language of La. Code Civ. Pro. art. 971 is ambiguous and its application leads to

absurd consequences. Ms. Pavon asserts the lower court correctly found that Article

971 (F)(1)(a) was ambiguous, that reading it broadly to apply to any act in

furtherance of one’s right of petition leads to absurd results, and that it was therefore

superseded by the operative clause of Article 971, namely subparagraph 971(A)(1),

which mandates that the act in furtherance of the person’s right of petition or free

speech must be made in connection with a public issue. She also points out that the

Fifth Circuit in Yount similarly held that Article 971(F)(1)(b) was ambiguous and

leads to absurd consequences and was therefore subject to the operative clause of

Article 971(A)(1).


      The parties have correctly noted that Article 971(F)(1)(a) defines an act in

furtherance of a person’s right of petition or free speech under the United States or

Louisiana Constitution in connection with a public issue as “[a]ny written or oral

                                           7
statement or writing made before a legislative, executive, or judicial proceeding, or

any other official proceeding authorized by law.” As observed by the Fourth and

Fifth Circuits, though the latter with regard to Article 971(F)(1)(b), this language

can be read to provide that a special motion to strike will apply to any issue brought

before a judicial proceeding, because it was made in furtherance of the person’s right

of petition. On the other hand, Article 971(F)(1)(a) may as easily be interpreted to

mean that a special motion to strike will apply only to statements or writings before

a judicial proceeding in connection with a public issue. Clearly there is ambiguity in

this language given that all five of our circuit courts have reviewed and interpreted

this language, with two circuits adopting the latter view, and three circuits adopting

the former.


      Ultimately, pursuant to our duty to resolve such impasses, we agree that a

reading of the statute to apply to any issue made before a judicial proceeding, without

a requirement that it be connected to a public issue, can lead to absurd results. As

the Yount court explained with regard to La. Code Civ. Pro. art. 971(F)(1)(b), which

is analogous, under such an interpretation “any cause of action arising from any

written or oral statement made in connection with any kind of government activity

or proceeding would be subject to special motions to strike regardless of whether or

not the statements were made in connection with a public issue.” Yount, 14–919, p.

8, 171 So.3d at 387. Interpreting subsection (F)(1)(b), the Yount court concluded that

“any party could defame or invade the privacy of a person involved in a divorce

proceeding, traffic violation, child custody dispute, marriage, mortgage registration,

passport application, or driver’s license renewal and be immunized from legal

repercussions of damage to others through the use of an extraordinary procedural

remedy.” Id., 14–919, p. 8–9, 171 So.3d at 387. That same logic applies to subsection

(F)(1)(a), as the court below found.
                                          8
        We nevertheless acknowledge the views of the other circuits. The First Circuit

in Gibbs v. Elliott, for example, found that the plain language of Article 971(F)(1)(a)

and (b) provides that an act “in connection with a public issue” includes by definition

“[a]ny written ... statement or writing made before a ... judicial proceeding” or “made

in connection with an issue under consideration or review by a ... judicial body.”

Gibbs, 12-2121, p. 6, 186 So.3d at 672. In Gibbs, a plaintiff’s defamation suit was

dismissed pursuant to a special motion to strike under La. Code Civ. Pro. art. 971.

The defamation suit in Gibbs was based on allegations made against Gibbs in a

succession matter, wherein it was alleged that Gibbs had engaged in efforts to

transfer assets for purposes of evading judgment creditors. In dismissing Gibbs’s

claim, the First Circuit reviewed the assignment of error that the Article 971 special

motion to strike should have been denied because the alleged defamatory statements

did not arise out of a matter of public significance, but rather was related to a dispute

between private parties. The First Circuit court declined to interpret the provisions

of La. Code Civ. Pro. art. 971(F)(1)(a) and (b) as requiring statements made before

a judicial proceeding or in connection with an issue under consideration or review

by a judicial body must also be related to matters “in connection with a public issue.”

Ibid.


        The First Circuit recently upheld its view, disagreeing with the Fifth Circuit’s

holding in Yount. See Aloise v. Capital Management Consultants, Inc., 16-1174 (La.

App. 1 Cir. 4/12/17), 2017 WL 1378223.1 The Aloise court disagreed with Yount

that, unless the provisions of Article 971(F)(1)(a) and (b) were interpreted as

requiring statements made in judicial proceedings to also be made in connection with

a public issue, any party could defame the privacy of a person in a variety of


1
 A writ application is currently pending in this court: Aloise v. Capital Management
Consultants, Inc., No. 2017-C-0784, filed on May 12, 2017.
                                                 9
situations. In the Aloise court’s view, Article 971 was enacted by the legislature as

a procedural right to be used in the early stages of litigation to screen out meritless

claims bought primarily to chill the valid exercise of the constitutional rights of

freedom of speech and petition for redress of grievances. 16-1174, p. 8, ___ So.3d

___, citing Thinkstream, 971 So.2d at 1100.

       There is some support for that view in the language of Article 971(A), which

limits the special motion to strike only to a “cause of action against a person arising

from any act of that person in furtherance of the person’s right of petition or free

speech….” Defamation suits, when filed against a petitioner who has alleged fraud

or the like, as in this case, clearly seem to fall within the rubric of suits intended to

chill the litigant’s right of free speech and right to petition for redress of grievances.

As the concurring judge in Aloise pointed out: “Articles 971(F)(1)(a) and (b)

statutorily define a protected act to include statements made before a judicial

proceeding or in connection with an issue under consideration by a judicial body—

that is, statements made during the course of litigation or in connection with an issue

under consideration in litigation. So, it appears that the right to litigate is in itself a

matter of public concern.” Aloise, supra, McDonald, J., concurring.

       Given the competing viewpoints among our lower courts as to how to interpret

the plain language of the statute, 2 it is no surprise that there is similarly a divergence

of views on what the legislature intended. As La. Civ. Code art. 10 instructs, when

the language of the law is susceptible to different meanings, we must interpret the

law as having the meaning that best conforms to the purpose of the law.

       The Yount court examined the history of Article 971, which evolved from

Louisiana=s Anti-SLAPP statute:



2
  The federal district court has recently agreed with Yount’s reasoning in Schmidt v. Cal–Dive
International, Inc., 183 F.Supp.3d 784 (W.D. La. 2016).
                                                 10
      Code of Civil Procedure Article 971 is Louisiana’s Anti–SLAPP
      statute. ‘SLAPP’ is an acronym for Strategic Lawsuit Against Public
      Participation, a term first coined by Professors George W. Pring and
      Penelope Canan to describe generally meritless suits brought by large
      private interests to deter common citizens from exercising their
      constitutional right to petition or to punish them for doing so. Pring,
      SLAPPs: Strategic Lawsuits Against Public Participation, 7 Pace
      Envtl. L.Rev. 3 (1989). Courts have difficulty identifying these suits
      which masquerade as ordinary lawsuits, most often in the form of
      defamation or a business tort. Id. SLAPP suits consist of a civil
      complaint or counterclaim (for monetary damages and/or injunction)
      filed against non-governmental individuals and/or groups because of
      their communications to a government body, or the electorate on an
      issue of some public interest or concern. Id. Typical examples of
      SLAPP suits include cases brought by 1) police, teachers, and other
      public officials and employees against their critics; 2) landlords against
      tenants reporting problems to the city health inspectors; 3) businesses
      against consumers reporting problems with their products or services;
      and 4) by dumps, toxic waste incinerators, bars, and other less-than-
      attractive enterprises against their NIMBY (“Not–In–My–BackYard”)
      homeowner opponents. Id. At their heart, SLAPP suits threaten a
      citizen’s right to petition because the mere filing of the suit limits public
      participation in the political process.

             In response to the growing prevalence of such suits and
      recognizing that traditional legal remedies such as abuse of process or
      malicious prosecution claims and motions for summary judgment were
      inadequate tools to ameliorate the problem, states enacted legislation
      creating the special motion to strike. This extraordinary procedural
      remedy limits discovery, dismisses meritless claims quickly, and
      awards attorney’s fees to the prevailing party. California was the first
      state to adopt an anti-SLAPP statute in 1992, followed by many other
      states, including Louisiana in 1999 with Act 734.

Yount, pp. 9-10, 171 So.3d at 387-88 (footnotes omitted).

      The legislature expressly stated its intent behind Article 971: “The legislature

finds and declares that there has been a disturbing increase in lawsuits brought

primarily to chill the valid exercise of the constitutional rights of freedom of speech

and petition for redress of grievances. The legislature finds and declares that it is in

the public interest to encourage continued participation in matters of public

significance, and this participation should not be chilled through abuse of judicial

process. To this end, it is the intention of the legislature that the Article enacted

pursuant to this Act shall be construed broadly.” 1999 La. Acts 734, § 2. The
                                           11
legislature thus expressed its desire to encourage participation in matters of public

significance, which suggests Article 971 is intended to protect statements made in

connection with public rather than private issues under consideration by a

government body. The Yount court resourcefully collected and reviewed Louisiana

cases to demonstrate the types of issues that would be protected under the special

procedures of Article 971, noting that suits involving private disputes between

private parties have generally been found to fall outside the ambit of Article 971.

Yount, pp. 11-12, 171 So.3d at 388-89.

      Having completed our review, and giving due respect to our colleagues on the

appellate courts, we must conclude that La. Code Civ. Pro. art. 97l(F)(l)(a) applies

to any written or oral statement made before a legislative, executive, or judicial

proceeding, or any other official proceeding authorized by law, so long as it is made

“in connection with a public issue.” In Connick v. Myers, 461 U.S. 138, 146, 103

S.Ct. 1684, 1690, 75 L.Ed.2d 708 (1983), the United States Supreme Court described

speech on matters of public concern as speech “relating to any matter of political,

social, or other concern to the community.”

      With regard to the merits of the dispute before us, the court of appeal correctly

found that Dr. Shelton’s petition to nullify a change in beneficiary to his wife’s life

insurance policy is a private dispute involving private parties, and not a matter of

public concern or significance. Therefore, Dr. Shelton did not satisfy his initial

burden of demonstrating that his petition is an act in furtherance of his right of

petition “in connection with a public issue” as required by Article 971(A)(1).

      Finally, the court of appeal in this case awarded reasonable attorney fees and

costs to Ms. Pavon as the prevailing party pursuant to La. Code Civ. Pro. art. 971(B),

to be determined by the trial court on remand. Dr. Shelton asserts in this court that

the court of appeal erred in awarding Ms. Pavon attorney fees and costs as the
                                          12
prevailing party under La. Code Civ. Pro. art. 971(B), citing this court’s decision in

Jeansonne v. Roy, 14-0729 (La. 6/30/14), 147 So.3d 1116, and arguing the trial court

had properly granted his special motion to strike. Ms. Pavon distinguishes

Jeansonne, arguing this court reversed the award of attorney fees in Jeansonne

because the appellate court itself had fixed the amount rather than remanding the

matter to the district court for it to determine reasonable attorney fees and costs.

      We do not find Jeansonne necessarily instructive on this issue. There, the

plaintiff sued an attorney and a funeral home alleging the attorney, by misleading

the court, had improperly orchestrated an exhumation of the plaintiff’s daughter for

an autopsy. The trial court sustained the defendant attorney’s exception of no cause

of action, but denied the defendant attorney’s Article 971 special motion to strike

the allegations against him and accompanying request for attorney fees. The court

of appeal affirmed the trial court’s ruling sustaining the exception of no cause of

action, but reversed the trial court’s denial of the special motion to strike and

awarded attorney fees in the amount $2500. This court denied the plaintiff’s writ

application, but granted the application in part to reverse the award of attorney fees,

stating the court of appeal had erred in awarding attorney fees pursuant to Article

971. Because the Jeansonne court did not explain the basis of its ruling, we find it

of little value as to whether attorney fees in the instant case were properly awarded

by the court of appeal, to be determined on remand by the trial court.

      In the instant case, Dr. Shelton filed a special motion to strike Ms. Pavon’s

allegations against him; the trial court granted Dr. Shelton’s motion and awarded

him attorney fees and costs. The appellate court reversed that ruling, finding that Dr.

Shelton had not met his initial burden of proof because the statements in question

were not made in furtherance of his right to petition in connection with a public

issue. Shelton v. Pavon, 16-0758, p. 11, 212 So.3d at 611 Other than citing
                                          13
Jeansonne and arguing that he should have prevailed, Dr. Shelton makes no other

argument in his brief regarding attorney fees and costs. Accordingly, we decline to

review the matter further. Because Ms. Pavon was ultimately “a prevailing party”

on the Article 971 special motion to strike, we find the court of appeal correctly

awarded her reasonable attorney fees and costs, to be determined by the trial court

on remand. See Yount, p. 14, 171 So.3d at 390.

CONCLUSION

      After reviewing the applicable law, we hold that La. Code Civ. Pro. art.

971(F)(1)(a), which states that “[a]ny written or oral statement or writing made

before a legislative, executive, or judicial body” is an “[a]ct in furtherance of a

person’s right of petition or free speech … in connection with a public issue,” must

nonetheless satisfy the requirement of La. Code Civ. Pro. art. 971(A)(1), that such

statements be made “in connection with a public issue….” We therefore conclude

the court of appeal was correct in reversing the trial court’s ruling granting Dr.

Shelton’s special motion to strike, and in awarding reasonable attorney fees and

costs to Ms. Pavon as the prevailing party, to be determined by the trial court on

remand. Accordingly, the judgment of the court of appeal is affirmed.

AFFIRMED




                                        14
10/18/17

                    SUPREME COURT OF LOUISIANA

                                   NO. 2017-CC-0482

                                   PHILIP SHELTON

                                         VERSUS

                                    NANCY PAVON

                 ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                      FOURTH CIRCUIT, PARISH OF ORLEANS



WEIMER, J., dissenting.

       Because I find that the language of La. C.C.P. art. 971 is clear and

unambiguous, and its application does not lead to absurd consequences, I respectfully

dissent.

       The issue presented in this case is whether a defendant,1 moving specially

under La. C.C.P. art. 971 to strike a plaintiff’s demand for defamation, arising out of

a written statement made in a judicial proceeding, must additionally demonstrate that

the statement concerned an issue of public significance. The majority answers this

question in the affirmative. I disagree, believing the conclusion is supported neither

by the plain language of the article, the rules of statutory construction, nor the

expressed intent of the legislature.

       Plain Language

       As the majority acknowledges, the interpretation of a legislative enactment

begins with the language of the statute itself. Shelton v. Pavon, 17-0482, slip op. at

4 (La. 10/18/17); Duckworth v. Louisiana Farm Bureau Mutual Ins. Co., 11-2835,

p. 12 (11/2/12), 125 So.3d 1057, 1064.


1
   Although, technically, this matter involves a plaintiff-in-reconvention and a defendant-in-
reconvention, for simplification, we use plaintiff and defendant.
      In this case, the language of La. C.C.P. art. 971 is strikingly clear. It

encompasses the plaintiff’s claim for defamation arising out of written statements

made in a judicial proceeding without any separate “public issue” requirement.

      Louisiana C.C.P. art. 971(A) makes subject to the special motion to strike “[a]

cause of action against a person arising from any act of that person in furtherance of

the person’s right of petition or free speech under the United States or Louisiana

Constitution in connection with a public issue.” For purposes of this provision, an

“‘[a]ct in furtherance of a person’s right of petition or free speech under the United

States or Louisiana Constitution in connection with a public issue,’” is defined to

include “[a]ny written or oral statement or writing made before a legislative,

executive, or judicial proceeding, or any other official proceeding authorized by law.”

La. C.C. P. art. 971 (F)(1)(a) (emphasis supplied). Thus, plainly read, La. C.C.P. art.

971 encompasses a cause of action against a person arising from any statement made

in a judicial proceeding. I find there is nothing ambiguous about this language.

Apart from noting there is a split among the courts of appeal as to the proper

interpretation of the code article, no authority, legal or grammatical, is provided for

the conclusion that the language of La. C.C.P. art. 971(F)(1)(a) is ambiguous. Quite

the opposite: the finding of ambiguity results solely from the decision of some courts

to insert qualifying language not present in La. C.C.P. art. 971(F)(1)(a)–the phrase

“in connection with a public issue”–to otherwise clear and straightforward language.

      Perhaps recognizing the thin thread upon which the finding of ambiguity rests,

the conclusion reached in the opinion is that a literal reading of the codal provision

“can lead to absurd results” because its application could extend beyond matters of

“public significance” into purely private concerns. Shelton, slip op. at 8. However,

the legislative response to this objection is found in the plain language of the

                                          2
provision itself: pursuant to La. C.C.P. art. 971(F)(1) and (1)(a), any written or oral

statement or writing made before or in connection with a judicial proceeding is by

definition an “[a]ct in furtherance of a person’s right of petition or free speech under

the United States or Louisiana Constitution in connection with a public issue.”

(Emphasis added). As noted by Judge McDonald in his concurrence in Aloise v.

Capital Mgmt. Consultants, Inc., 16-1174, p. 1 (La.App. 1 Cir. 4/12/17), unpub’d.,

and quoted by the majority:

       Article 971(F)(1)(a) and (b) statutorily define a protected act to include
       statements made before a judicial proceeding or in connection with an
       issue under consideration by a judicial body–that is, statements made
       during the course of litigation or in connection with an issue under
       consideration in litigation. So, it appears that the right to litigate is in
       itself a matter of public concern.

Id., McDonald, J., concurring.

       In other words, the language of La. C.C.P. art. 971(F)(1)(a) and (b), reflects a

clear choice by the legislature in these two provisions to define a “public issue” in

terms of setting or context rather than content.                Thus, under La. C.C.P. art.

971(F)(1)(a), it is the setting–in this case, a judicial proceeding–that makes the issue

a public one. There is no additional requirement that the statement relate to an issue

of public significance.

       This is, incidentally, consistent with, and reflects the legislature recognizing

the special protection that has been afforded statements made in the course of judicial

proceedings. That protection is embodied in the qualified privilege that exists in

Louisiana with respect to such speech.2               It is also reflective of a legislative




2
  “Statements made in the course of a judicial proceeding are subject to a qualified privilege if the
statements are material to the proceeding, and are made with probable cause and without malice.”
Costello v. Hardy, 03-1146, p. 16 n.13 (La. 1/21/04), 864 So.2d 129, 142 n.13 (citing Freeman v.
Cooper, 414 So.2d 355 (La. 1982)).

                                                 3
recognition that any matter pending before the judiciary possesses some measure of

“public significance” owing to the public nature of judicial proceedings.

         Thus, a plain reading of the language of La. C.C.P. art. 971(F)(1)(a)

demonstrates that the article does not limit its application to the content or context of

statements made in the course of judicial proceedings, but applies to any statement.

         Rules of Statutory Construction

         My conclusion in this regard is buttressed by the rules of statutory construction.

Louisiana C.C.P. art. 971(F)(1) lists four protected acts that are included within the

definition of an “[a]ct in furtherance of a person’s right of petition or free speech

under the United States or Louisiana Constitution in connection with a public issue.”

In addition to the acts protected under La. C.C.P. art. 971(F)(1)(a) and (b), protection

is extended under La. C.C.P. art. 971(F)(1)(c) and (d) to:

                (c) Any written or oral statement or writing made in a place open
         to the public or a public forum in connection with an issue of public
         interest.

                (d) Any other conduct in furtherance of the exercise of the
         constitutional right of petition or the constitutional right of free speech
         in connection with a public issue or an issue of public interest.
         [Emphasis added.]

         Clauses (c) and (d) of La. C.C.P. art. 971(F)(1) include an express “issue of

public interest” limitation that is not present in either clause (a) or (b).3 Certainly, had

the legislature intended the “issue of public interest” limitation to apply to clauses (a)




3
    La. C.C.P. art. 971(F)(1)(a) and (b) protect, by contrast:

                (a) Any written or oral statement or writing made before a legislative,
         executive, or judicial proceeding, or any other official proceeding authorized by law.

                 (b) Any written or oral statement or writing made in connection with an issue
         under consideration or review by a legislative, executive, or judicial body, or any
         other official body authorized by law.

                                                    4
and (b) of the article, the legislature knew how to include such a limitation. However,

the legislature did not include such a limitation.

      If the legislative intent, as expressed in 1999 La. Acts 734, § 2, was to impose

a separate and additional “public issue” requirement to motions brought under all four

clauses of La. C.C.P. art. 971(F)(1), then no purpose would be served by the

legislature’s specification in clauses (c) and (d) that the protected acts must be “in

connection with an issue of public interest.”

      It is a cardinal rule of statutory interpretation that, because it is presumed every

word, sentence, or provision in a law was intended to serve some useful purpose,

some effect is to be given to each such provision, and no unnecessary words or

provisions were employed by the legislature. See Moss v. State, 05-1963, p. 15 (La.

4/4/06), 925 So.2d 1185, 1196. Thus, courts are bound, if possible, to give effect to

all parts of a law and to construe no sentence, clause or word as meaningless or

surplusage if a construction giving force to, and preserving, all words can legitimately

be found. See Id. A contrary interpretation in this case is at odds with this rule of

statutory construction, as it renders the phrase “in connection with an issue of public

interest” in La. C.C.P. art. 971(F)(1)(c) and (d) meaningless and mere surplusage.

Believing that the legislature included the phrase in clauses (c) and (d) for some

definite purpose, I cannot support an interpretation that would render that phrase

meaningless when there is a reasonable interpretation of the language that would give

it meaning. Nor do I believe that it is necessary or appropriate to embark on such a

course in order to honor the legislative intent.

      Legislative Intent

      The Act that created La. C.C.P. art. 971 contains an express declaration of

legislative intent. The pertinent provision in that statement of intent recites: “[I]t is

                                           5
the intention of the legislature that the Article enacted pursuant to this Act shall be

construed broadly.” 1999 La. Acts 734, § 2. The interpretation offered in the

majority opinion has the opposite effect, narrowing the application of the article by

requiring proof of an additional element: that statements made in a judicial

proceeding must be made in connection with a “public issue.” However, as discussed

above, there is no support for this narrow construction in the plain language of the

article.

       Nevertheless, the declaration is made that the broad construction directed by

the legislature would produce an “absurd” result because “any party could defame or

invade the privacy of a person involved in a divorce proceeding, traffic violation,

child custody dispute, marriage, mortgage registration, passport application, or

driver’s licence renewal and be immunized from legal repercussions of damage to

others through the use of an extraordinary procedural remedy.” Shelton, slip op. at

8 (quoting Yount v. Handshoe, 14-0919, pp. 8-9 (La.App. 5 Cir. 5/28/15), 171 So.3d

381, 387, writ denied, 15-2302 (La. 2/19/16), 187 So.3d 462. With all due respect,

I cannot agree with this declaration.

       Louisiana C.C.P. art. 971 “was enacted as a procedural device to be used in the

early stages of litigation to screen out meritless claims brought primarily to chill the

valid exercise of the constitutional rights of freedom of speech and petition for

redress of grievances.” Thinkstream, Inc. v. Rubin, 06-1595, p. 9 (La.App. 1 Cir.

9/26/07), 971 So.2d 1092, 1100. Rather than immunize a person from the legal

repercussions of statements defaming or invading the privacy of another, its

application requires a two-part burden-shifting analysis: “the mover must first

establish that the cause of action against him arises from an act ... in exercise of his

right of petition or free speech ... in connection with a public issue. If this burden is

                                           6
met, the burden then shifts to the plaintiff to demonstrate a probability of success on

the claim.” Id.

      That the threshold showing of an act in furtherance of the right to petition or

free speech in connection with a public issue, as defined in La. C.C.P. art.

971(F)(1)(a) and (b), encompasses a broad range of situations does not mean the

application of clear and unambiguous language produces absurd consequences.

Indeed, it is not absurd to conclude (as the legislature obviously did) that judicial

proceedings, which are open to the public, present matters of public significance and

are deserving of protection from efforts to chill the right to petition or free speech in

connection therewith, or that it is appropriate, in light of the qualified privilege that

exists with regard to statements made in judicial proceedings, to allow the protection

that extends to such statements to be recognized at an early stage of the proceedings.

      Parenthetically, it is worth noting that California was the first state to adopt an

anti-SLAPP statute and the Louisiana and California statutes are “virtually identical.”

Yount, 14-0919 at 10 and n.4, 171 So.3d at 387 and n.4. (“Examination of the

statutes shows that when adopted, the Louisiana and California statutes matched word

for word with only the State name changed.”) When the same question of statutory

construction presented herein was raised in California, its supreme court concluded,

in an opinion rendered prior to the enactment of La.C.C.P. art. 971, that “a defendant

moving to strike a cause of action arising from a statement made before, or in

connection with an issue under consideration by, a legally authorized official

proceeding [the equivalent of La. C.C.P. art. 971(F)(1)(b)] need not separately

demonstrate that the statement concerned an issue of public significance.” Briggs v




                                           7
Eden Council for Hope & Opportunity, 969 P.2d 564, 575 (Cal. 1999).4 A similar

interpretation of “virtually identical” language in the Louisiana article can hardly be

said to produce absurd consequences.

       In our civil law system, in which legislation is supreme, we must be careful not

to prematurely declare a result absurd when there is a reasonable construction of the

language that can avoid such a conclusion. Although La. C.C. art. 9 enables the

judiciary to abandon statutory language in instances in which an absurd result would

ensue from a literal application of the words, the judiciary should be hesitant to alter

the legislative will by doing so.

       In this case, the clear and unambiguous language of La. C.C.P. art. 971, the

rules of statutory construction, and the declared legislative intent all support the

conclusion that a defendant moving to strike a cause of action arising from a

statement made in a judicial proceeding need not separately demonstrate that the

statement concerned a public issue. Therefore, I respectfully dissent from the opinion

to the contrary.5




4
  But see, e.g., Felis v. Downs Rachlin Martin PLLC, 133 A.3d 836, 851-54 (Vt. 2015), in which
the Vermont Supreme Court declined to follow Briggs and reached a different conclusion with
respect to the statutory analysis.
5
  While ordinarily a finding that the defendant met his initial burden of demonstrating that the cause
of action against him arises from an act in exercise of his right of petition or free speech in
connection with a public issue would require an evaluation of the affidavits submitted by the plaintiff
to determine whether those affidavits demonstrate a probability of success on the merits, because of
the majority’s resolution of this case on grounds that defendant did not meet his initial burden under
La.C.C.P. art. 971, and my dissent from that conclusion, I find it unnecessary to evaluate the
affidavits for purposes of this dissent.

                                                  8
10/18/17


                SUPREME COURT OF LOUISIANA
                          No. 2017-CC-0482
                          PHILIP SHELTON
                               VERSUS
                          NANCY PAVON
    ON WRIT OF CERTIORARI TO THE COURT OF APPEAL
         FOURTH CIRCUIT, PARISH OF ORLEANS

CLARK, Justice, dissenting
     I dissent for the reasons given by Justice Weimer.
10/18/17


                     SUPREME COURT OF LOUISIANA


                                No. 2017-CC-0482

                               PHILIP SHELTON

                                        V.

                                NANCY PAVON

       ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
            FOURTH CIRCUIT, PARISH OF ORLEANS


Hughes, J., dissents with reasons.

      I respectfully dissent and would reinstate the judgment of the trial court, who

in my opinion handled this matter exactly right. The Legislature was very specific

in writing the law and in my opinion addresses this situation perfectly. The law

allows the weeding out of frivolous claims or those interposed to delay or

intimidate, and does not lead to absurd consequences.
10/18/17



                      SUPREME COURT OF LOUISIANA

                                 No. 2017-CC-0482

                                PHILIP SHELTON

                                      VERSUS

                                 NANCY PAVON

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             FOURTH CIRCUIT, PARISH OF ORLEANS


CRICHTON, J., additionally concurs and assigns reasons.

      I agree with the majority’s interpretation of La. C.C.P. article 971. I write

separately to make clear that, in my view, this outcome is consistent with the intent

of the legislature to make this procedure an extraordinary remedy. See La. C.C.P.

art. 971 Ann., Acts 1999, No. 734, § 2 (“The legislature finds and declares that it is

in the public interest to encourage continued participation in matters of public

significance, and that this participation should not be chilled through abuse of the

judicial process.”) (emphasis added). In the event the legislature intended otherwise,

it may of course amend the article to make clear that any pleading before a judicial

proceeding is, by definition, a “public issue” pursuant to C.C.P. art. 971(F)(a).




                                          1